United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-3382
                                    ___________

Kenneth Fletcher,                        *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Larry Norris, Director, Arkansas         * Eastern District of Arkansas.
Department of Correction,                *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: January 5, 2001
                              Filed: January 22, 2001
                                  ___________

Before RICHARD S. ARNOLD, HANSEN, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Kenneth Fletcher appeals the district court’s1 dismissal with prejudice of his 28
U.S.C. § 2254 petition. Having carefully reviewed the record and the parties’
submissions on appeal, we conclude that his second prosecution did not violate double
jeopardy, collateral estoppel, or res judicata principles. We affirm for the reasons


      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.
stated in the magistrate judge’s thorough and well-reasoned report, adopted in its
entirety by the district court. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-